Name: Commission Regulation (EC) No 1065/2001 of 31 May 2001 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2001 to 30 June 2002)
 Type: Regulation
 Subject Matter: food technology;  foodstuff;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32001R1065Commission Regulation (EC) No 1065/2001 of 31 May 2001 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2001 to 30 June 2002) Official Journal L 148 , 01/06/2001 P. 0037 - 0043Commission Regulation (EC) No 1065/2001of 31 May 2001opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2001 to 30 June 2002)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1) and in particular Article 32(1) thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations(2), and in particular Article 1(1) thereof,Whereas:(1) Pursuant to Schedule CXL, the Community has undertaken to open an annual import tariff quota of 50700 tonnes of frozen beef intended for processing. The rules of application for the quota year 2001 to 2002 starting 1 July 2001 must be established.(2) The import of frozen beef under the tariff quota shall qualify for the total suspension of the specific rate of customs duty where the meat is intended for the manufacture of preserved food, which does not contain characteristic components other than beef and jelly. Where the meat is intended for other processed products containing beef the import shall qualify for a 55 % suspension of the autonomous specific rate of customs duty. The breakdown of the tariff quota into each of the arrangements referred to above should be made taking into account the experience gained in respect of similar imports in the past.(3) So as to avoid speculation, access to the quota should be allowed only to active processors carrying out processing in a processing establishment approved in accordance with Article 8 of Council Directive 77/99/EEC(3), as last amended by Directive 97/76/EC(4).(4) Imports into the Community under the present tariff quota are subject to presentation of an import licence. Licences may be issued following allocations of import rights on the basis of applications from eligible processors. Subject to the provisions of this Regulation the provisions of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(5), and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80(6), as last amended by Regulation (EC) No 24/2001(7), shall apply to import licences issued under this Regulation.(5) In order to prevent speculation, import licences should be issued to processors solely for the quantities for which they have been allocated import rights. Moreover, for the same reason, security should be lodged together with the application for import rights. The application for import licences corresponding to the allocated rights should be a primary requirement within the meaning of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products(8), as last amended by Regulation (EC) No 1932/1999(9).(6) With a view to using up quota quantities completely, a closing date should be set for the submission of import licence applications and provision should be made for a further allocation of quantities not covered by licence application submitted by that date. In the light of the experience obtained that allocation should be limited to processors who have converted all their import rights initially allocated into import licences.(7) The application of the present tariff quota requires strict surveillance of imports and effective checks as to their use and destination. Whereas the processing should therefore be authorised only in the establishment referred to in box 20 of the import licence; whereas, furthermore, a security shall be lodged in order to ensure that the imported meat is used according to the tariff quota specifications. Whereas the amount of security should be fixed taking into account the difference between the customs duties applicable inside and outside the quota.(8) The Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article 11. An import tariff quota of 50700 tonnes, bone-in equivalent of frozen beef falling within CN code 0202 20 30, 0202 30 10, 0202 30 50, 0202 30 90 or 0206 29 91 and intended for processing in the Community is hereby opened for the period 1 July 2001 to 30 June 2002.2. The overall quantity referred to in paragraph I shall be divided into two quantities:(a) 40000 tonnes of frozen beef intended for the manufacture of preserved food as defined in Article 7(a);(b) 10700 tonnes of frozen beef intended for the manufacture of products as defined in Article 7(b).3. The quota shall bear the following order numbers:- 09.4057 for the quantity referred to in paragraph 2(a),- 09.4058 for the quantity referred to in paragraph 2(b).4. The customs import duties to apply on frozen beef under the present tariff quota are those referred to in order No 13 of Annex 7 to Part Three of Commission Regulation (EC) No 2263/2000 of 13 October 2000 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(10).Article 21. An application for import rights is valid only if it is lodged by, or on behalf of a natural or legal person who, at least once during the 12 months prior to the entry into force of this Regulation, has been active in production of processed products containing beef. Furthermore, the application shall be lodged by, or on behalf of a processing establishment approved pursuant to Article 8 of Directive 77/99/EEC. For each quantity referred to in Article 1(2) only one application for import rights which shall not exceed 10 % of each quantity available may be accepted in respect of each approved processing establishment.Applications for import rights may be presented only in the Member State in which the processor is registered for VAT purposes.2. A security of EUR 6 per 100 kgs shall be lodged together with the application for import rights.3. Applicants no longer active in the meat processing industry on 1 June 2001 shall not qualify under the arrangements provided for in this Regulation.4. Documentary evidence, to the satisfaction of the competent authority, of compliance with the conditions of the preceding paragraphs shall be lodged together with the application.Article 31. Each application for import rights for production of A products or B products shall be expressed in bone-in equivalence and shall not exceed 10 % of the available quantity under each of the two categories.2. Each application referring to either A products or B products shall reach the competent authority by 8 June 2001.3. Member States shall forward to the Commission by 22 June 2001 a list of applicants and quantities applied for under each of the two categories together with the approval numbers of the processing establishments concerned.All communications, including nil returns, shall be sent by fax using the forms in Annexes I and II.4. The Commission shall decide as soon as possible to what extent applications may be accepted, where necessary as a percentage of the quantity applied for.Article 41. Any import of frozen beef for which import rights have been allocated pursuant to Article 3 shall be subject to presentation of an import licence.2. As to the security referred to in Article 2(2) the application for import licences corresponding to the allocated import rights shall be a primary requirement within the meaning of Article 20(2) of Regulation (EEC) No 2220/85.Where in application of Article 3(3) the Commission fixes a reduction coefficient the security lodged shall be released in respect of the import rights applied for which exceed the allocated import rights.3. Within his allocated import rights a processor may apply for import licences until 22 February 2002 at the latest.4. Licence applications may be lodged solely:- in the Member State in which the application for import rights has been lodged, and- by processors or on behalf of processors to whom import rights have been allocated. Import rights allocated to processors entitle them to import licences for quantities equivalent to the rights allocated.For the purpose of this paragraph 100 kilograms of bone-in beef equals 77 kilograms of boneless beef.5. A security shall be lodged with the competent authority at the time of importation ensuring that the processor having been allocated import rights processes the entire quantity of meat imported into the required finished products in his establishment specified in the licence application, within three months following the day of importation.The amounts of the security are fixed in Annex III.Article 51. On the licence application and the licence itself shall be entered:(a) in box 8, the country of origin;(b) in box 16, one of the eligible CN codes;(c) in box 20, at least one of the following endorsements:- Certificado vÃ ¡lido en ... (Estado miembro expedidor)/carne destinada a la transformaciÃ ³n ... [productos A] [productos B] (tÃ ¡chese lo que no proceda) en ... (designaciÃ ³n exacta y nÃ ºmero de registro del establecimiento en el que vaya a procederse a la transformaciÃ ³n)/Reglamento (CE) n ° 1065/2001.- Licens gyldig i ... (udstedende medlemsstat)/KÃ ¸d bestemt til forarbejdning til (A-produkter) (B-produkter) (det ikke gÃ ¦ldende overstreges) i ... (nÃ ¸jagtig betegnelse for den virksomhed, hvor forarbejdningen sker)/forordning (EF) nr. 1065/2001.- In ... (ausstellender Mitgliedstaat) gÃ ¼ltige Lizenz/Fleisch fÃ ¼r die Verarbeitung zu [A-Erzeugnissen] [B-Erzeugnissen] (Unzutreffendes bitte streichen) in ... (genaue Bezeichnung des Betriebs, in dem die Verarbeitung erfolgen soll)/Verordnung (EG) Nr. 1065/2001.- Ã  Ã ¬Ã ´Ã µÃ ¹Ã ± Ã ¹Ã Ã Ã Ã µÃ ¹ ... (Ã ºÃ Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã ­Ã ºÃ ´Ã ¿Ã Ã ·Ã )/Ã Ã Ã ­Ã ±Ã  ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · ... [ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ] [ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ] (Ã ´Ã ¹Ã ±Ã ³Ã Ã ¬Ã Ã µÃ Ã ±Ã ¹ Ã · ÃÃ µÃ Ã ¹Ã Ã Ã ® Ã ­Ã ½Ã ´Ã µÃ ¹Ã ¾Ã ·) ... (Ã ±Ã ºÃ Ã ¹Ã ²Ã ®Ã  ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã ® Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ­Ã ³Ã ºÃ Ã ¹Ã Ã ·Ã  Ã Ã ·Ã  Ã µÃ ³Ã ºÃ ±Ã Ã ¬Ã Ã Ã ±Ã Ã ·Ã  Ã ÃÃ ¿Ã ÃÃ Ã Ã ºÃ µÃ ¹Ã Ã ±Ã ¹ Ã ½Ã ± ÃÃ Ã ±Ã ³Ã ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã · Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã ·)/Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1065/2001.- Licence valid in ... (issuing Member State)/Meat intended for processing ... [A-products] [B-products] (delete as appropriate) at ... (exact designation and approval No of the establishment where the processing is to take place)/Regulation (EC) No 1065/2001.- Certificat valable ... (Ã tat membre Ã ©metteur)/viande destinÃ ©e Ã la transformation de ... [produits A] [produits B] (rayer la mention inutile) dans ... (dÃ ©signation exacte et numÃ ©ro d'agrÃ ©ment de l'Ã ©tablissement dans lequel la transformation doit avoir lieu)/rÃ ¨glement (CE) n ° 1065/2001.- Titolo valido in ... (Stato membro di rilascio)/Carni destinate alla trasformazione ... [prodotti A] [prodotti B] (depennare la voce inutile) presso ... (esatta designazione e numero di riconoscimento dello stabilimento nel quale Ã ¨ prevista la trasformazione)/Regolamento (CE) n. 1065/2001.- Certificaat geldig in ... (lidstaat van afgifte)/Vlees bestemd voor verwerking tot [A-producten] [B-producten] (doorhalen wat niet van toepassing is) in ... (nauwkeurige aanduiding en toelatingsnummer van het bedrijf waar de verwerking zal plaatsvinden)/Verordening (EG) nr. 1065/2001.- Certificado vÃ ¡lido em ... (Estado-Membro emissor)/carne destinada Ã transformaÃ §Ã £o ... [produtos A] [produtos B] (riscar o que nÃ £o interessa) em ... (designaÃ §Ã £o exacta e nÃ ºmero de aprovaÃ §Ã £o do estabelecimento em que a transformaÃ §Ã £o serÃ ¡ efectuada)/Regulamento (CE) n.o 1065/2001.- Todistus on voimassa ... (myÃ ¶ntÃ ¤jÃ ¤jÃ ¤senvaltio) / Liha on tarkoitettu [A-luokan tuotteet] [B-luokan tuotteet] (tarpeeton poistettava) jalostukseen ...:ssa (tarkka ilmoitus laitoksesta, jossa jalostus suoritetaan, hyvÃ ¤ksyntÃ ¤numero mukaan lukien) / Asetus (EY) N:o 1065/2001.- Licensen Ã ¤r giltig i ... (utfÃ ¤rdande medlemsstat)/KÃ ¶tt avsett fÃ ¶r bearbetning ... [A-produkter] [B-produkter] (stryk det som inte gÃ ¤ller) vid ... (exakt angivelse av och godkÃ ¤nnandenummer fÃ ¶r anlÃ ¤ggningen dÃ ¤r bearbetningen skall ske)/FÃ ¶rordning (EG) nr 1065/2001.2. Without prejudice to the provisions of this Regulation, Regulations (EC) No 1291/2000 and (EC) No 1445/95 shall apply.3. Import licences shall be valid for 120 days from the date of issue within the meaning of Article 23(1) of Regulation (EC) No 1291/2000. However, no licence shall be valid after 30 June 2002.4. In application of Article 50(1) of Regulation (EC) No 1291/2000, the full Common Customs Tariff duty applicable on the date of release for free circulation shall be collected in respect of all quantities imported in excess of those shown on the import licence.Article 61. Quantities for which import licence applications have not been lodged by 22 February 2002 shall be subject to a further allocation of import rights.To that end, by 1 March 2002, Member States shall forward to the Commission details of the quantities for which no applications have been received.2. The Commission shall decide as soon as possible on the breakdown of those quantities into those intended for A products and those intended for B products. In doing so, the actual utilisation of the import rights allocated pursuant to Article 3 under each of the two categories may be taken into account.3. The allocation of the remaining quantities shall be limited to processors who have applied for import licences in respect of all the import rights granted to him in application of Article 3.4. For the purposes of this Article, Articles 2 to 5 shall apply. However, the date for application referred to in Article 3(2) shall be 26 March 2002 and the date for communication referred to in Article 3(3) shall be 2 April 2002.Article 7For the purposes of this Regulation:(a) an A product shall be defined as a processed product falling within CN code 1602 10, 1602 50 31, 1602 50 39 or 1602 50 80, not containing meat other than that of animals of the bovine species, with a collagen/protein ratio of no more than 0,45 %(11) and containing by weight at least 20 %(12) of lean meat excluding offal(13) and fat with meat and jelly accounting for at least 85 % of the total net weight.The product must be subjected to a heat treatment sufficient to ensure the coagulation of meat proteins in the whole of the product which may not show any traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part;(b) a B product shall be defined as a processed product containing beef, other than:- one specified in Article 1(1)(a) of Council Regulation (EC) No 1254/1999, or- one referred to under (a).However, a processed product falling within CN code 0210 20 90 which has been dried or smoked so that the colour and consistency of the fresh meat has totally disappeared and with a water/protein ratio not exceeding 3,2 shall be considered to be a B product.Article 8Member States shall set up a system of physical and documentary supervision to ensure that all meat is processed into the category of product specified on the import licence concerned.The system must include physical checks of quantity and quality at the start of the processing, during the processing and after the processing operation is completed. To this end, processors shall at any time be able to demonstrate the identity and use of the imported meat through appropriate production records.Technical verification of the production method by the competent authority may, to the extent necessary, make allowance for drip losses and trimmings.In order to verify the quality of the finished product and establish its conformity with the processor's recipe Member States shall proceed to representative samplings and analysis of those products. The costs of such operations shall be born by the processor concerned.Article 91. The security referred to in Article 4(5) shall be released in proportion to the quantity for which, within seven months from the day of importation, proof has been furnished to the satisfaction of the competent authority that all or part of the imported meat has been processed into the relevant products within three months following the day of importation in the designated establishment.However,(a) if processing took place after the abovementioned three-month time limit, the security shall be released minus:- 15 %, and- 2 % of the remaining amount for each day by which the time limit has been exceeded;(b) if proof of processing is established within the abovementioned seven-month time limit and is produced within 18 months following those seven months the amount forfeited less 15 % of the security amount, shall be repaid.2. The amount of security not released shall be forfeited and retained as a customs duty.Article 10This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 146, 20.6.1996, p. 1.(3) OJ L 26, 31.1.1977, p. 85.(4) OJ L 10, 16.1.1998, p. 25.(5) OJ L 152, 24.6.2000, p. 1.(6) OJ L 143, 27.6.1995, p. 35.(7) OJ L 3, 6.1.2001, p. 9.(8) OJ L 205, 3.8.1985, p. 5.(9) OJ L 240, 10.9.1999, p. 11.(10) OJ L 264, 18.10.2000, p. 1.(11) Determination of collagen content: the collagen content shall be taken to mean the hydroxyproline content multiplied by the factor 8. The hydroxyproline content must be determined according to ISO method 3496-1994.(12) The lean bovine meat content excluding fat is determined in accordance with the procedure laid down in the Annex to Commission Regulation (EEC) No 2429/86 (OJ L 210, 1.8.1986, p. 39).(13) Offal includes the following: heads and cuts thereof (including ears), feet, tails, hearts, udders, livers, kidneys, sweetbreads (thymus glands and pancreas), brains, lungs, throats, thick skirts, spleens, tongues, caul, spinal cords, edible skin, reproductive organs (i.e. uteri, ovaries and testes), thyroid glands, pituitary glands.ANNEX IEC Fax: (32-2) 296 60 27/(32-2) 295 36 79Application of Article 3(1) and (2) of Regulation (EC) No 1065/2001A - product - Order No 09.4057>PIC FILE= "L_2001148EN.004102.EPS">ANNEX IIEC Fax: (32-2) 296 60 27/(32-2) 295 36 79Application of Article 3(1) and (2) of Regulation (EC) No 1065/2001B - product - Order No 09.4058>PIC FILE= "L_2001148EN.004202.EPS">ANNEX IIIAMOUNTS OF SECURITY ((The exchange rate to be applied shall be the exchange rate on the day preceeding the lodging of the security.))>TABLE>